pvgtpcn cid 4gxgpwg cid 5gtxkeg grctvogpv cid qh cid vjg cid 6tgcuwt index nos cid cid number release date 9cujkpivqp cid cid cid cid 2gtuqp cid vq cid qpvcev cid 6gngrjqpg cid 0wodgt cid 4ghgt cid 4grn cid vq cid cc dom fi p - plr-111136-99 cvg cid cid cid cid cid 1evqdgt cid cid cid cid cid cid cid cid cid legend fund state accountant advisor corporation date date date date date date date date dear this is in reply to a letter dated date and subsequent correspondence submitted on behalf of fund requesting an extension of time for fund to make an election under sec_855 of the internal_revenue_code for the fund’s tax_year ended date fund requests that its election be considered timely filed pursuant to sec_301_9100-1 and -3 of the procedure and administration regulations facts fund is registered with the securities_and_exchange_commission as a closed-end management investment_company under the investment_company act of u s c sec_80a-1 et seq plr-111136-99 fund is organized as a state corporation it uses the overall accrual_method of accounting and a calendar tax_year it commenced operations on date fund elected to be taxed as a regulated_investment_company ric under sec_851 in its initial tax_year and every year thereafter advisor and accountant were engaged to provide services to fund advisor managed and administered fund accountant served as an independent accountant to fund accountant was responsible for preparing fund’s federal_income_tax return and for preparing and mailing fund’s extension requests although advisor and accountant provide services for over fifty mutual funds accountant was responsible for preparing and mailing the extension requests only for fund ten of the mutual funds served by advisor and accountant including fund had a tax_year ending on date accountant was responsible for preparing the federal_income_tax returns for all ten funds and the extensions for fund the responsibility for preparing and mailing the extension requests for the nine other funds belonged to corporation for the tax_year ending on date the extension of time to file fund’s income_tax return form application_for automatic_extension of time to file corporation income_tax return was due on date as part of servicing the over funds it serves with advisor accountant maintained a computerized tickler system in order to monitor all tax_return filings and applicable due dates it was the responsibility of an accountant tax senior manager to monitor accountant’s tickler system to ensure that all client filings were timely made as part of that procedure and shortly before date the accountant tax senior manager called the tax director of corporation to ensure that all the extensions for advisor’s date year end funds were filed it was overlooked at this point by accountant that only nine of the ten funds’ extension requests were prepared by corporation and fund’s extension request should have been prepared and filed by accountant thus due to human error the extension request was not prepared or filed by date corrective action has been taken by accountant to address the cause of the error on date the accountant tax senior manager discovered the error during his review of upcoming work to be prepared by his associate on date accountant informed management at advisor of the missed extension request and discussed a course of action to be taken advisor requested accountant to seek an extension of time under sec_301_9100-1 for making the election under sec_855 as soon as the error was discovered accountant began to prepare a tax_return for fund fund’s tax returns for the year ending date were mailed to the internal_revenue_service on date plr-111136-99 fund represents that it has been its practice to declare and pay dividends from net_investment_income if any on a monthly basis and net realized capital_gains including net short-term_capital_gains at least annually in order to eliminate the need to pay federal income and excise_taxes distributions are declared and paid to the extent necessary to comply with the distributions required under sec_852 and sec_855 and an amount is calculated to comply with the distribution required under sec_4982 fund further represents that since its inception each return has included an election pursuant to sec_855 if such a dividend was required to pay all of fund’s investment_company_taxable_income and net_capital_gain in this case the dividend to which the election under sec_855 relates was declared on date and distributed by date law sec_855 provides in part that if a ric declares a dividend prior to the time prescribed by law for the filing of its return for a taxable_year including the period of any extension of time granted for filing such return and distributes the amount of such dividend to shareholders in the 12-month_period following the close of such taxable_year and not later than the date of the first regular dividend payment made after such declaration the amount so declared and distributed shall to the extent the company elects in such return in accordance with regulations prescribed by the secretary be considered as having been paid during such taxable_year except as provided elsewhere in the section sec_1_855-1 of the income_tax regulations provides that the sec_855 election must be made in the return filed by the company for the taxable_year the election should be made by the taxpayer by treating the dividend or portion thereof to which such election applies as a dividend paid during the taxable_year in computing its investment_company_taxable_income or if the dividend or portion thereof to which such election applies is to be designated by the company as a capital_gain dividend in computing the amount of capital_gain dividends_paid during such taxable_year after the expiration of the time for filing the return for the taxable_year for which an election is made under sec_855 the election is irrevocable sec_301_9100-1 provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory plr-111136-99 election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the information provided and the representations made we hold that fund has demonstrated good cause for the granting of a reasonable extension of time under sec_301_9100-1 and -3 therefore fund will be treated as having made a timely election under sec_855 on its federal_income_tax return filed for the tax_year that ended on date no opinion is expressed as to whether fund’s tax_liability is not lower in the aggregate for all years to which the regulatory election applies than fund’s tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the district director’s office will determine fund’s tax_liability for the years involved if the district director’s office determines fund’s liability is lower that office will determine the federal_income_tax effect except as specifically ruled upon herein no opinion is expressed or implied as to any federal_income_tax consequences regarding fund in particular no opinion is expressed or implied whether fund has satisfied the requirements of sec_855 and the regulations thereunder or whether fund qualifies as a ric under subchapter_m part of the code plr-111136-99 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel financial institutions products enclosures copy of this letter sec_6110 copy
